Citation Nr: 0526094	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disability.

2.  Entitlement to service connection for a claimed left knee 
disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for hypertension.  

4.  Entitlement to an effective date prior to April 22, 2002, 
for the grant of service connection for hypertension.  


REPRESENTATION

Veteran represented by:  Oklahoma Department on Veterans 
Affairs




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to June 
1981, with apparent subsequent service in the Army Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO rating decision, which denied 
the veteran's claims of entitlement to service connection for 
claimed disabilities of the right and left knees.    

In February 2004, the Board remanded the case to the RO for 
additional development.  Then, in a rating decision of April 
2005, the RO granted the veteran's claim of entitlement to 
service connection for hypertension, which was another issue 
on appeal to the Board.  The case was subsequently returned 
to the Board for further consideration.  

The higher rating and earlier effective date issues relevant 
to hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that the veteran's current 
right knee disability was first clinically manifest many 
years after his discharge from active service; there is no 
competent evidence showing that his right knee disability is 
related to disease or injury in active service.

3.  The medical evidence shows that the veteran's current 
left knee disability was first clinically manifest many years 
after his discharge from active service; there is no 
competent evidence showing that his left knee disability is 
related to disease or injury in active service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in October 2001.  At any 
rate, as explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in May 2004 and then in August 2005, and the 
veteran was offered ample opportunity to present evidence or 
argument in support of his appeal on both occasions.  
Accordingly, the Board will proceed to adjudicate these 
claims.  

In the VCAA notice sent to the veteran in June 2002, Feb 
2004, and August 2004, the RO advised the veteran of what was 
required to prevail on his claims of service connection, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2001 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its considerations.  
The general advisements were reiterated in the statement of 
the case issued in February 2003, as well as in the 
supplemental statements of the case issued in April 2005 and 
June 2005.  The statement of the case and the April 2005 
supplemental statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  The statement of the 
case and supplemental statements of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims of service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The RO has obtained the veteran's VA medical 
treatment records, but the veteran has not identified any 
private treatment records for the RO to obtain on his behalf.  
He has not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded a 
VA examination in August 2004, specifically to evaluate the 
current nature and etiology of any knee disability.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In this case, the veteran contends that he has disabilities 
of the right and left knees that are related to his period of 
military service from August 1975 to June 1981.  After a 
careful review of the evidence, the Board finds, however, 
that the preponderance of the evidence is against his claims 
of service connection.  

In this case, service medical records show that in January 
1977 the veteran complained of pain and weakness of both 
knees for the past six months.  He had a normal physical 
examination, and the diagnosis was that of no treatment 
indicated.  In October 1978, the veteran injured his left 
knee, resulting in a rupture of the anterior horn of the 
lateral meniscus, as shown by arthrogram.  (The injuries to 
the veteran's knees were corroborated in a statement of a 
fellow soldier, received in April 2001.)  He underwent 
treatment for his knee.  At the time of a physical 
examination in January 1980 for purposes of airborne school, 
the lower extremities were evaluated as normal.  The veteran 
was discharged from active service in June 1981.  Service 
medical records also show that the veteran was examined in 
September 1984 and November 1987, for purposes of service in 
the Army Reserve, but there were no complaints, clinical 
findings, or diagnosis of a knee disability.  

Post-service, there is no VA or private medical evidence 
referable to a diagnosis of a right and/or left knee 
disability until 2004.  Records from T.W., M.D., dated in May 
2004 and June 2004 show that the veteran was seen with 
complaints of bilateral knee pain, which he stated had been 
present for over four years.  However, he denied any injury.  
X-rays of the knees reportedly showed minimal spur formation 
at the patella and medially, but otherwise looked good.  The 
impression in May 2004 was bilateral knee pain with probable 
early arthritis.  He was given an injection in both knees and 
was seen a month later on follow-up with continuing but 
improved knee pain and joint popping.

In August 2004, the veteran underwent a VA examination.  He 
reported injury to both knees during service.  He was not on 
any current medication for his knees, which he stated popped, 
ached and were sometimes stiff.  X-rays of the knees were 
unremarkable.  Following a physical examination, the 
diagnosis was that of no abnormalities of the knees found.  
The examiner noted intermittent pain of the knees without 
evidence of degenerative changes.  Based on a review of the 
claims file, and particularly the service medical records, 
and on the current physical examination, the examiner opined 
that the current knee symptomatology were not likely 
connected, or related, to service.  

Subsequently in August 2004, the veteran was seen at the VA 
complaining of pain in both knees, with the left knee sorer 
than the right knee.  The diagnosis was internal derangement 
of the left knee with suspicion of chondromalacia patella.  
An MRI of the left knee was scheduled.  The MRI was performed 
in September 2004, and it was normal.  The veteran was seen 
again at the VA in December 2004, with similar knee 
complaints.  The assessment was chondromalacia patella.  

As shown by the pertinent medical evidence, the veteran is 
currently diagnosed with chondromalacia patella.  However, 
this disability was initially manifest many years after his 
discharge from service in June 1981.  Moreover, there is no 
competent evidence showing that current right and left knee 
disabilities are related to his knee complaints during active 
service.  A VA medical opinion, with rationale, obtained in 
August 2004 found it less than likely that an association 
existed between the veteran's right and left knee 
disabilities and his period of service.  As noted, this 
opinion took into consideration the veteran's knee treatment 
during service.  There is not another medical opinion of 
record to contradict this finding.  

The veteran's own assertions that his right and left knee 
disabilities are attributable to his period of service lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's right and left knee 
disabilities became manifest years after his service and has 
not been medically linked to service.  As the preponderance 
of the evidence is against the claims of service connection, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  


REMAND

By rating decision in April 2005, the RO granted the 
veteran's claim of entitlement to service connection for 
hypertension, which was an issue on appeal to the Board.  The 
RO assigned a 10 percent rating for hypertension, effective 
on April 22, 2002.  In a letter received by the RO in July 
2005, the veteran expressed his disagreement with this 
decision, relevant to the assignments of the disability 
rating and effective date.  The RO has not issued the veteran 
a statement of the case on these issues.

When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2003)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the assignment of the initial disability rating 
and the effective date for the grant of service connection 
for hypertension has not yet been issued, a remand is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO should issue the veteran a 
statement of the case on the issues of 
entitlement to an initial rating in 
excess of 10 percent for hypertension and 
of an effective date prior to April 22, 
2002, for the grant of service connection 
for hypertension.  The veteran should be 
advised of the time limit in which he can 
perfect an appeal to the Board on these 
issues by filing a substantive appeal.  
See 38 C.F.R. § 20.302.  If, and only if, 
an appeal is perfected on one or both of 
these issues, should it/they be certified 
to the Board for further appellate 
review.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


